Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1, 2, 5, 7, 9, 11, 12, 15, 22, 25, 29, 30, 32, 33, 34, 37, 70, and 75, drawn to an engineered NK cells with reduced FcR-gamma expression, activity, and/or signaling in the cell and methods of making the engineered NK cells.

Group II, claims 80 and 83, drawn to methods of treating a condition comprising administering the engineered NK cell of Group I to a subject in need thereof. 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
If either of the inventions of Groups I and II is elected, Applicant must indicate if one or more of the following genetic disruptions are present in an engineered NK cell: 

a genetic disruption of a gene encoding FcR gamma chain and/or a genetic disruption resulting in reduced expression of FcR gamma chain.

a genetic disruption of a gene encoding a protein regulating expression or activity of FcR gamma  and/or a genetic disruption resulting in reduced expression of a protein regulating expression or activity of FcR gamma chain.

a genetic disruption of a gene encoding a protein involved in FcR gamma chain-dependent signaling and/or a genetic disruption resulting in reduced expression of a protein involved in FcR gamma chain-dependent signaling.


Applicant must further select which protein(s) regulating expression, activity, or signaling of the FcR gamma chain is reduced in the elected engineered NK cell species from 1) PLZF (ZBTB16), 2) HELIOS (IKZF2), 3) SYK, 4) DAB2, or 5) EAT-2. 

Applicant must further indicate if the engineered NK cell further comprises a recombinant or heterologous CD16. If so, Applicant must select which mutations are present in the 

Applicant must further select one additional agent present in a kit comprising the engineered NK cell or administered in addition to the engineered NK cell from 1) an antibody or 2) an Fc-fusion protein. 

The species are independent or distinct from each other because each has a unique structure and/or function. For example, genetic disruption of the signal transduction protein SYK specifically affects FcR gamma signaling whereas genetic disruption of the transcription factor HELIOS affects FcR gamma expression.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1 and 80.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an engineered NK cell having reduced FcR-gamma expression, activity, and/or signaling, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mohler et al (WO 2016/011210 A2) and Kim et al (US2013/0295044) as stated in the written opinion of the International Search Authority filed 08/08/2019. Mohler teaches engineered natural killer (NK) cells that include features for increased efficacy of the cells and methods for the disruption of gene expression in engineered cells (see entire document, in particular, Abstract and Summary of Invention). Mohler does not explicitly teach that the NK cell is genetically engineered to reduce FcR gamma expression; however Kim discloses NK cells deficient in the FcR gamma chain having enhanced effector functions (see entire document, in particular, Abstract and Summary of Invention). Artisans would be motivated to use the methods of Mohler to engineer NK cells having reduced FcR gamma chain expression. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644